DETAILED ACTION
This communication is response to the amendment filed 06/03/2022. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 9-12, 14, 15, 18-21, 23, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over “Enhancement on multi-beam operation” by Huawei et al. (hereafter Huawei), see submitted IDS dated 08/25/2021 in view US Pub. 2011/0268087 to KWON et al. (hereafter Kwon).

Regarding claim 1, Huawei discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting, to a network entity, information indicating a capability of the UE to support a simultaneous spatial relation across multiple component carriers (see Huawei, page 5, section 2.3: otherwise, it is always needed to indicate spatial relations if there are some changes on DL TCIs, which is actually redundant, especially for those UEs with limited capability which can support only one active beam for both DL reception and UL transmission; page 5, section 2.5: improve UE capability reporting in Rel-15, UE capability for beam management is captured in TS 38.306, TS 38.331 and TR 38.822. To solve this issue, some improvement can be done by letting the UE additionally reports the max number of SSB/CSI-RS resources across all CCs with a slot, say MB_3. With additional UE capability reporting, UE can report 8 for MB 1, MB 2, and MB 3 and gNB would understand that this UE is capable to handle 8 CSI-RS resources within a slot, regardless of 1Tx and 2Tx, which helps the gNB for better scheduling decision); 
receiving, from the network entity, and based at least in part on the capability of the UE to support the simultaneous spatial relation across multiple component carriers, a beam update command identifying a spatial relation to be simultaneously activated across a plurality of component carriers associated with an sounding reference signal (see Huawei, page 5, section 2.4: Reduce signaling redundancy for multiple CCs in Rel-15, both DL and UL beam indication like TCI and SpatialRelationsInfo contain CC/BWP ID and reference signal, which suggest reference signals on one CC/BWP can be used as the QCL references for the PDCCH/PDSCH/PUCCH DMRS and CSI-RS/SRS on another CC/BWP. When cross carrier QCL relationship holds (it is worth mentioning that cross carrier QCL relationship does not always hold, as shown in our companion paper 3), it is a low-overhead mechanism to train beams on one CC and apply the beams on other CCs. In this case, it means that gNB and UE communicates with a same set of beams on multiple CCs. In the very specific example mentioned before, allow simultaneous update of activated PDCCH beam across all CC/BWPs is needed. With the support of simultaneous update, gNB only needs to send one explicit TCI activation/deactivation command and TCI selection command for one CC, and UE should be able to adjust the activated and selected TCIs and spatial relations for all other related CCs); and
 applying the beam update command based at least in part on a component carrier of the plurality of component carriers (see Huawei, page 5, section 2.4: …. UE should be able to adjust the activated and selected TCIs and spatial relations for all other related CCs).
Huawei does not explicitly disclose the plurality of components carriers associated with an aperiodic or semi-periodic sounding reference signal.
However, Kwon discloses plurality of components carriers associated with an aperiodic or semi-periodic sounding reference signal (see Kwon, ¶ 0012: selective SRS transmission in which aperiodic SRS transmission, periodic SRS transmission, or periodic SRS transmission and aperiodic SRS transmission coexisted in a wireless communication system supporting multiple CCs; ¶ 0019: instructing additional transmission of an aperiodic SRS in addition to the transmission of a periodic SRS and a signaling scheme in a wireless communication system in which a plurality of CCs is operated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of plurality of components carriers associated with an aperiodic or semi-periodic sounding reference signal as taught by Kwon and incorporate it into the system of Huawei to achieve an efficient transmission of reference signal for plurality of component carriers (see Kwon, ¶ 0010).

Regarding claim 2, Huawei in view of Kwon discloses the method of claim 1, wherein the information indicating the capability of the UE to support the simultaneous spatial relation across multiple component carriers indicates whether the UE supports a simultaneous transmission configuration indication (TCI) state update across multiple component carriers (see Huawei, page 5, sections 2.3-2.5: discloses capability information corresponding to the TCI configuration).

Regarding claim 3, Huawei in view of Kwon discloses the method of claim 2, wherein the beam update command identifies a TCI state to be simultaneously activated across multiple component carriers for one or more of a physical downlink control channel or a physical downlink shared channel based at least in part on the UE supporting the simultaneous TCI state update across multiple component carriers (see Huawei, page 5, section 2.4: discloses the TCI state corresponding to a PDCCH or PDSCH).

Regarding claim 5, Huawei in view of Kwon discloses the method of claim 1, wherein the information indicating the capability of the UE to support the simultaneous spatial relation across multiple component carriers indicates whether the UE supports a simultaneous spatial relation update for an uplink transmit beam across multiple component carriers (see Huawei, page 5, sections 2.3 and 2.4: discloses the indication of spatial relation information).

Regarding claim 6, Huawei in view of Kwon discloses the method of claim 5, wherein the beam update command identifies the spatial relation to be simultaneously activated across the plurality of component carriers for the uplink transmit beam based at least in part on the UE supporting the simultaneous spatial relation update (see Huawei, page 5, section 2.5 and page 6, table 1: discloses the use of aperiodic or semi-persistent sounding reference signals).

Regarding claim 9, Huawei discloses the method of claim 1, but does not explicitly disclose wherein the one or more component carriers to which the beam update command is applied include multiple component carriers in a component carrier list that includes the component carrier identified in the beam update command based at least in part on the UE supporting the simultaneous beam update across multiple component carriers.
However, since Huawei discloses UE supporting the simultaneous beam update across multiple component carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the one or more component carriers to which the beam update command is applied include multiple component carriers in a component carrier list that includes the component carrier identified in the beam update command based at least in part on the UE supporting the simultaneous beam update across multiple component carriers based on user design preference.

Regarding claim 10, Huawei discloses a method of wireless communication performed by a network entity, comprising: 
receiving, from a user equipment (UE), information indicating a capability of the UE to support a simultaneous spatial relation across multiple component carriers (see Huawei, page 5, section 2.3: otherwise, it is always needed to indicate spatial relations if there are some changes on DL TCIs, which is actually redundant, especially for those UEs with limited capability which can support only one active beam for both DL reception and UL transmission; page 5, section 2.5: improve UE capability reporting in Rel-15, UE capability for beam management is captured in TS 38.306, TS 38.331 and TR 38.822. To solve this issue, some improvement can be done by letting the UE additionally reports the max number of SSB/CSI-RS resources across all CCs with a slot, say MB_3. With additional UE capability reporting, UE can report 8 for MB 1, MB 2, and MB 3 and gNB would understand that this UE is capable to handle 8 CSI-RS resources within a slot, regardless of 1Tx and 2Tx, which helps the gNB for better scheduling decision); and
 transmitting, to the UE, and based at least in part on the capability of the UE to support the simultaneous spatial relation across multiple component carriers, a beam update command identifying a spatial relation to be simultaneously activated across a plurality of component carriers (see Huawei, page 5, section 2.4: Reduce signaling redundancy for multiple CCs in Rel-15, both DL and UL beam indication like TCI and SpatialRelationsInfo contain CC/BWP ID and reference signal, which suggest reference signals on one CC/BWP can be used as the QCL references for the PDCCH/PDSCH/PUCCH DMRS and CSI-RS/SRS on another CC/BWP. When cross carrier QCL relationship holds (it is worth mentioning that cross carrier QCL relationship does not always hold, as shown in our companion paper 3), it is a low-overhead mechanism to train beams on one CC and apply the beams on other CCs. In this case, it means that gNB and UE communicates with a same set of beams on multiple CCS. In the very specific example mentioned before, allow simultaneous update of activated PDCCH beam across all CC/BWPs is needed. With the support of simultaneous update, gNB only needs to send one explicit TCI activation/deactivation command and TCI selection command for one CC, and UE should be able to adjust the activated and selected TCIs and spatial relations for all other related CCs).
Huawei does not explicitly disclose the component carriers associated with an aperiodic or semi-periodic sounding reference signal.
However, Kwon discloses plurality of components carriers associated with an aperiodic or semi-periodic sounding reference signal (see Kwon, ¶ 0012: selective SRS transmission in which aperiodic SRS transmission, periodic SRS transmission, or periodic SRS transmission and aperiodic SRS transmission coexisted in a wireless communication system supporting multiple CCs; ¶ 0019: instructing additional transmission of an aperiodic SRS in addition to the transmission of a periodic SRS and a signaling scheme in a wireless communication system in which a plurality of CCs is operated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of plurality of components carriers associated with an aperiodic or semi-periodic sounding reference signal as taught by Kwon and incorporate it into the system of Huawei to achieve an efficient transmission of reference signal for plurality of component carriers (see Kwon, ¶ 0010).

Regarding claim 11, Huawei in view of Kwon discloses the method of claim 10, wherein the information indicating the capability of the UE to support the simultaneous spatial relation across multiple component carriers indicates whether the UE supports a simultaneous transmission configuration indication (TCI) state update across multiple component carriers (see Huawei, page 5, sections 2.3-2.5: discloses capability information corresponding to the TCI configuration).

Regarding claim 12, Huawei in view of Kwon discloses the method of claim 11, wherein the beam update command identifies a TCI state to be simultaneously activated across multiple component carriers for one or more of a physical downlink control channel or a physical downlink shared channel based at least in part on the UE supporting the simultaneous TCI state update across multiple component carriers (see Huawei, page 5, section 2.4: discloses the TCI state corresponding to a PDCCH or PDSCH).

Regarding claim 14, Huawei in view of Kwon discloses the method of claim 10, wherein the information indicating the capability of the UE to support the simultaneous spatial relation across multiple component carriers indicates whether the UE supports a simultaneous spatial relation update for an uplink transmit beam across multiple component carriers (see Huawei, page 5, sections 2.3 and 2.4: discloses the indication of spatial relation information).

Regarding claim 15, Huawei in view of Kwon discloses the method of claim 14, wherein the beam update command identifies the spatial relation to be simultaneously activated across the plurality of component carriers for the uplink transmit beam based at least in part on the UE supporting the simultaneous spatial relation update (see Huawei, page 5, section 2.5 and page 6, table 1: discloses the use of aperiodic or semi-persistent sounding reference signals).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 14. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 14.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 15.

Allowable Subject Matter
Claims 4, 7, 8, 13, 16, 17, 22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0356431to Manolakos et al. discloses an apparatus for wireless communication includes means for transmitting, by a base station to a user equipment (UE), a trigger for aperiodic sounding reference signal (SRS) transmission for a group of one or more component carriers (CCs), wherein at least one CC has multiple SRS resource sets configured for the UE. The apparatus also includes means for receiving, by the base station from the UE, one or more SRS on each CC of the group of one or more CCs.
US Pub. 2021/0014848 to Davydov et al. discloses joint activation of TCI states and spatial relation info on multiple component carriers. Spatial relation info for dedicated PUCCH or for SRS (except SRS for beam management) can be jointly activated on multiple CCs using similar principles. In particular, if the spatial relation info is activated on one CC, the spatial relation info configured on other CC with the same reference signal should be assumed as activated as well.
US Patent 10,952,231 to Liou discloses beam indication in wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464